Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because, in figure 1A, it is unclear how the reference character 24 and attendant lead line indicates an angle.  Note that it appears that reference characters 23 and 24 appear to both be referring to the same structure of the invention.  In figure 2, it appears that the first digit of one of the reference characters is missing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action.

    PNG
    media_image1.png
    668
    778
    media_image1.png
    Greyscale

Specification
The disclosure is objected to because the status of U.S. Application No. 16/222,349 requires updating since it has now issued as a U.S. Patent.  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is suggested that the applicant amend to title to refer to the counter-balanced features of the gate and the pivoting rails and posts of the gate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “to rotate the plurality of rails from a horizontal position to an upward position” on lines 5-6 of claim 21 render the claims indefinite because it is unclear how the force is always able “to rotate” the rails to the upward position.  Note that phrase “to rotate” states that the force is always rotating the rails to the upward position.  However, this is not always the case since the gate is capable of being locked in the horizontal blocking position.
	Recitations such as “to the upward position” on line 2 of claim 22 render the claims indefinite because it is unclear how the force is always able to bias the rails to the upward position.  Note that phrase “biases the plurality of rails” states that the force is always rotating the rails to the upward position.  However, this is not always the case since the gate is capable of being locked in the horizontal blocking position.
	Recitations such as “one of the plurality of rails” on line 2 of claim 26 render the claims indefinite because it is unclear whether or not the applicant is referring to the “one of the plurality of rails” set forth in claim 23.
	Recitations such as “is selected from” on line 1 of claim 27 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant attempting to use the Markush format for reciting alternatively useable members?  If so, it is suggested that the applicant use the customary language “selected from the group consisting of” to avoid confusion.
	Recitations such as “is selected from” on line 1 of claim 30 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant attempting to use the Markush format for reciting alternatively useable members?  If so, it is suggested that the applicant use the customary language “selected from the group consisting of” to avoid confusion.
	Recitations such as “the first end” on line 1 of claim 31 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the translating device” on line 1 of claim 31 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the second end” on line 1 of claim 32 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the translating device” on line 1 of claim 32 render the claims indefinite because they lack antecedent basis.
	Recitations such as “to rotate the plurality of rails from a horizontal position to an upward position” on lines 5-6 of claim 33 render the claims indefinite because it is unclear how the force is always able “to rotate” the rails to the upward position.  Note that phrase “to rotate” states that the force is always rotating the rails to the upward position.  However, this is not always the case since the gate is capable of being locked in the horizontal blocking position.
	Recitations such as “is selected from” on line 3 of claim 34 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant attempting to use the Markush format for reciting alternatively useable members?  If so, it is suggested that the applicant use the customary language “selected from the group consisting of” to avoid confusion.
	Recitations such as “is selected from” on line 1 of claim 37 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant attempting to use the Markush format for reciting alternatively useable members?  If so, it is suggested that the applicant use the customary language “selected from the group consisting of” to avoid confusion.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,261,663 in view of Sundermann (US 3638710).  Claim 1 of U.S. Patent No.11,261,663 recites the applicant’s invention but for the post being substantially parallel with the stanchion when the rails are in the upward position.
However, Sundermann discloses a gate comprising: a stanchion 11; a plurality of rails 12 pivotally connected to the stanchion and a plurality of posts 14 hingedly attached to at least one of the plurality of rails 12; and a lift system 32, 34 to provide a force to rotate the plurality of rails 12 from a horizontal position as shown in figure 1 to an upward position as shown in figure 4; wherein the plurality of posts 14 are substantially parallel with the stanchion 11 when the at least one of the plurality of rails to which the plurality of posts is hingedly attached is in the upward position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide claim 1 of U.S. Patent No. 11,261,663 with a plurality of posts that are substantially parallel with the stanchion when the rails are in the upward position, as taught by Sundermann, to improve the aesthetics of the gate when the gate is in the opened position.

Claims 22-27, 31 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,261,663 in view of Sundermann, as applied to claim 21 above.  Claim 1 of U.S. Patent No. 11,261,663, as modified above, is silent concerning the lift system biasing the rails to the upward position and a translating device.
However, Sundermann further discloses that the force provided by the lift system 32, 34 biases the plurality of rails 12 to the upward position (claim 22); that the lift system 32, 34 comprises a translating device 32, 34 to provide the force to rotate the plurality of rails 12 from the horizontal position to the upward position, wherein the translating device 32, 34 comprises a first end (labeled below) connected to the stanchion 11; and a second end (labeled below) connected to one of the plurality of rails 12 (claim 23); that the first end of the translating device 32, 34 comprises a tensioning element 32 connected to the stanchion 11 (claim 24); that the tensioning element 32 comprises a spring (claim 25); that the second end of the translating device 32, 34 comprises a flexible element 34 connected to one of the plurality of rails 12 (claim 26); that the flexible element 34 is selected from a chain 34, a belt, and a rope (claim 27); that the first end of the translating device 32, 34 is connected to an end (labeled below) of the stanchion 11 (claim 31); that the second end of the translating device 32, 34 is connected to one of the plurality of rails 12 as shown in figure 1 (claim 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide claim 1 of U.S. Patent No. 11,261,663, as modified above, with a lift system that biases the rails to the upward position and a translating device, as taught by Sundermann, to increase the ease with which the gate can be moved to the open position and to provide a reliable means of providing the force to move the gate to the open position, respectively.

Claims 33 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,261,663 in view of Sundermann (US 3638710).  Claim 1 of U.S. Patent No.11,261,663 recites the applicant’s invention but for the translating device comprising first and second ends and the posts being substantially parallel with the stanchion when the rails are in the upward position.
However, Sundermann discloses a gate comprising: a stanchion 11; a plurality of rails 12 pivotally connected to the stanchion and a plurality of posts 14 hingedly attached to at least one of the plurality of rails; and a lift system 32, 34 comprising a translating device 32, 34 to provide an adjustable force to rotate the plurality of rails from a horizontal position, as shown in figure 1, to an upward position, as shown in figure 4, wherein the translating device comprises a first end (labeled below) comprising a tensioning element 32 connected to the stanchion 11, a second end (labeled below) comprising a flexible element 34 connected to one of the plurality of rails 12, and wherein the plurality of posts 14 are substantially parallel with the stanchion 11 when the at least one of the plurality of rails 12 to which the plurality of posts 14 is hingedly attached is in the upward position, as shown in figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide claim 1 of U.S. Patent No. 11,261,663 with a translating device having first and second ends and a plurality of posts that are substantially parallel with the stanchion when the rails are in the upward position, as taught by Sundermann, to provide for a secure attachment of the translating device to the gate and to improve the aesthetics of the gate when the gate is in the opened position, respectively.
With respect to claim 34, Sundermann further discloses that the tensioning element 32 comprises a spring 32; wherein the flexible element 34 is selected from a chain 34, a belt, and a rope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-27, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundermann (US 3638710).  Sundermann discloses a gate comprising:
a stanchion 11;
a plurality of rails 12 pivotally connected to the stanchion and a plurality of posts 14 hingedly attached to at least one of the plurality of rails 12; and 
a lift system 32, 34 to provide a force to rotate the plurality of rails 12 from a horizontal position as shown in figure 1 to an upward position as shown in figure 4;
wherein the plurality of posts 14 are substantially parallel with the stanchion 11 when the at least one of the plurality of rails to which the plurality of posts is hingedly attached is in the upward position (claim 21);
wherein the force provided by the lift system 32, 34 biases the plurality of rails 12 to the upward position (claim 22);
wherein the lift system 32, 34 comprises a translating device 32, 34 to provide the force to rotate the plurality of rails 12 from the horizontal position to the upward position, wherein the translating device 32, 34 comprises a first end (labeled below) connected to the stanchion 11; and a second end (labeled below) connected to one of the plurality of rails 12 (claim 23);
	wherein the first end of the translating device 32, 34 comprises a tensioning element 32 connected to the stanchion 11 (claim 24);
	wherein the tensioning element 32 comprises a spring (claim 25);
wherein the second end of the translating device 32, 34 comprises a flexible element 34 connected to one of the plurality of rails 12 (claim 26);
wherein the flexible element 34 is selected from a chain 34, a belt, and a rope (claim 27);
	wherein the first end of the translating device 32, 34 is connected to an end (labeled below) of the stanchion 11 (claim 31);
wherein the second end of the translating device 32, 34 is connected to one of the plurality of rails 12 as shown in figure 1 (claim 32).

Claims 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundermann (US 3638710).  Sundermann discloses a gate comprising: 
a stanchion 11;
a plurality of rails 12 pivotally connected to the stanchion and a plurality of posts 14 hingedly attached to at least one of the plurality of rails; and 
a lift system 32, 34 comprising a translating device 32, 34 to provide an adjustable force to rotate the plurality of rails from a horizontal position, as shown in figure 1, to an upward position, as shown in figure 4, wherein the translating device comprises 
a first end (labeled below) comprising a tensioning element 32 connected to the stanchion 11, 
a second end (labeled below) comprising a flexible element 34 connected to one of the plurality of rails 12, and 
wherein the plurality of posts 14 are substantially parallel with the stanchion 11 when the at least one of the plurality of rails 12 to which the plurality of posts 14 is hingedly attached is in the upward position, as shown in figure 4 (claim 33);
wherein the tensioning element 32 comprises a spring 32; wherein the flexible element 34 is selected from a chain 34, a belt, and a rope (claim 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sundermann, as applied to claims 21-27, 31 and 32 above, and further in view of Winebrake (US 1543199).  Winebrake discloses a gate 30 comprising a projection 35 attached to a stanchion 12 and configured to engage a flexible element 34 (claim 28);
wherein the projection 35 is fixedly attached to the stanchion 12 (claim 29);
wherein the projection 35 is selected from a sprocket and a pulley wheel 35 (claim 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Sundermann with a pulley, as taught by Winebrake, to control the amount of vertical opening force applied to the gate based on a vertical position of the pulley wheel 35 on the stanchion.

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sundermann, as applied to claims 33 and 34 above, and further in view of Winebrake (US 1543199).  Winebrake discloses a gate 30 comprising a projection 35 attached to a stanchion 12 and configured to engage a flexible element 34 (claim 35);
wherein the projection 35 is fixedly attached to the stanchion 12 (claim 36);
wherein the projection 35 is selected from a sprocket and a pulley wheel 35 (claim 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Sundermann with a pulley, as taught by Winebrake, to control the amount of vertical opening force applied to the gate based on a vertical position of the pulley wheel 35 on the stanchion.

    PNG
    media_image2.png
    1607
    1090
    media_image2.png
    Greyscale

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634